Title: Timothy Banger (for Callender Irvine) to Thomas Jefferson, 26 September 1816
From: Banger, Timothy,Irvine, Callender
To: Jefferson, Thomas


          
            Sir,
            Commy Generals Office Philadelphia Sepr 25 26. 1816
          
          There has been recently discovered in the Military Stores near this City, a Box addressed to you,—contents unknown. How this Box Came into the Store; when, or by whom it was delivered, no person there can tell;—it is probable it may have lain there some years. Mr Irvine, being at Erie, I have, in obedience to his instructions, shipped it on board the Schooner Hamlet, bound to Norfolk, with directions to have it delivered to Edwin Starke Esqr Asst Commissary there; and have requested him to  embrace the earliest opportunity of forwarding it to you.
          
          
            with the highest respect I have the honor to be, Sir, Yr: mo: obt Servant
            
              
                Timothy Banger,
              
              
                for Callender Irvine,
              
              
                Commy General 
              
            
          
        